EXHIBIT 10.1

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release ("Agreement") is entered into by and between
TEKELEC, including for purposes of this Agreement all of its subsidiary,
affiliated, and related entities (hereinafter referred to as "Tekelec") and JAY
WHITEHURST ("Employee") and is effective as of the Closing Date of the SSG
Transaction as defined below.

RECITALS

A. Employee has been employed as an officer in Tekelec's switching solutions
group ("SSG") at Tekelec's Morrisville, North Carolina location.

B. Employee and Tekelec are parties to a letter agreement dated November 10,
2006, providing for Employee's receipt of a Completion Bonus under certain
conditions including the closing of a sale or other divestiture by Tekelec of
the SSG business.

C. Tekelec has entered into an Acquisition Agreement dated March 20, 2007,
whereby Tekelec has agreed to sell the SSG Business to GenBand, Inc.
(hereinafter referred to as the "SSG Transaction.) The SSG Transaction is
scheduled to close on April 21, 2007. As a result of the SSG Transaction,
Employee will be separating from Tekelec and joining GenBand.

D. As more fully set forth in Section 19 below, Employee was provided with this
Agreement on April 20, 2007, has been given forty-five days to consider whether
to sign it, has been encouraged to consult with an attorney of his choice before
signing it, and will have seven (7) days to revoke this agreement after having
signed it.

E. Employee has received independent advice concerning the tax consequences of
the benefits payable under this Agreement including Section 409A of the Internal
Revenue Code (the "Code"). Although Tekelec desires to cooperate with Employee
in an effort to minimize any adverse tax consequences to Employee, Tekelec has
not made any representations regarding, nor indemnified Employee with respect to
any tax liabilities that may be imposed on him in connection with the payments
made under this Agreement.

THEREFORE, having read, understood and voluntarily consented to the terms and
conditions set forth below, the parties have entered into the following:

AGREEMENTS

1. Service through Closing Date. Tekelec's obligations under this Agreement are



Jay Whitehirst

1

Initials _____
_____





subject to the Closing of the SSG Transaction as defined in Section 3.2 of the
Acquisition Agreement between Tekelec and GenBand, Inc.

2. Completion Bonus. Provided Employee enters into this Agreement within the
time period specified in Paragraph 19(a) below, returns all Tekelec property and
confidential information in Employee's possession, and complies with all of the
terms of this Agreement, Employee will receive a Completion Bonus in the amount
of $750,000 less legal deductions and withholdings. Tekelec agrees to issue two
lump sum payments to Employee, each of which shall be mailed to Employee's last
home address in Employee's personnel file, or such other address as Employee may
specify in writing. The first lump sum payment in the amount of $450,000 shall
be made on the last day of the month in which Employee's separation from service
with Tekelec occurs. The second lump sum payment in the amount of $300,000 shall
be made on the last day of the sixth month period commencing on the first day
after the day on which Employee's separation from service with Tekelec occurs.
For purposes of Code Section 409A, Employee's termination of employment with
Tekelec shall be considered a separation from service. Tekelec makes no
representations concerning the tax consequences of said payments under Code
Section 409A. Employee shall be responsible for any and all tax liabilities that
may arise in connection with said payment including without limitation Code
Section 409A.

3. Waiver of Benefits under Tekelec Officer Severance Plan. In consideration for
the Completion Bonus and in accordance with the terms of the Retention and
Incentive Package dated November 10, 2006, Employee waives all rights and claims
to benefits of any kind arising under the Tekelec Officer Severance Plan.

4 General Release of Claims. In consideration for the payment described in
Paragraph 2 above, which Employee acknowledges is more than Employee is
otherwise entitled to receive, Employee knowingly and voluntarily waives and
releases all rights and claims, known and unknown, which Employee may have
against Tekelec, or any of its current or former affiliates, officers,
directors, shareholders, managers, employees, agents, insurers or
representatives, predecessors, successors or assigns ("Releasees"), relating to
any cause, matter or thing arising on or at any time before the Effective Date
or in connection with Employee's departure from Tekelec, including without
limitation Employee's employment relationship with Tekelec and the termination
thereof, including but not limited to all rights and claims for compensation,
incentives, bonuses or benefits for services rendered, any right or claim
arising under the Officer Severance Plan or other severance policy or program
maintained by Tekelec; any claim under the Age Discrimination in Employment Act,
any claim under the Civil Rights Act of l964, the Family and Medical Leave Act,
the Americans with Disabilities Act, the Employee Retirement Income Security
Act, the Worker Adjustment and Relocation Act ("WARN"), the state laws of Texas,
California, North Carolina, Massachusetts, or any other federal, state or local
law or regulation, contract, or policy regulating employers, employees or the
employment relationship and/or prohibiting harassment, retaliation,
discrimination, wrongful discharge, emotional distress,



Jay Whitehirst

2

Initials _____
_____





fraud or defamation or other personal injury and any remedy for such claims.
Nothing contained in this Paragraph 4 shall affect any rights, claims or causes
of action which Employee may have (a) with respect to his outstanding stock
options, warrants or other stock subscription rights to purchase Tekelec Common
Stock or other securities under the terms and conditions thereof; (b) as a
shareholder of Tekelec; (c) to indemnification by Tekelec, to the extent
required under the provisions of Tekelec's Articles of Incorporation, Tekelec's
Bylaws, the California General Corporation Law, insurance or contracts, with
respect to matters relating to Employee's prior service as a director, an
officer, employee and agent of Tekelec; and (d) with respect to Tekelec's
performance of this Agreement. Further, Employee waives specifically any and all
rights or claims he has or may have under the ADEA and/or the OWBPA, the Worker
Adjustment and Retraining Notification ("WARN") Act, and acknowledges that such
waiver is given voluntarily in exchange for certain consideration included in
the benefits being paid pursuant to this Agreement.

5. Unknown Claims. Employee understands that the release of claims set forth in
Paragraph 4 above is intended to be comprehensive in scope and to cover claims
that the Employee knows about and those Employee may not foresee or know about.
Therefore, Employee expressly waives all rights under Section 1542 of the
California Civil Code, or any similar law in the States of Texas, North
Carolina, or any other jurisdiction. Section 1542 of the California Civil Code
provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

For this purpose, "creditor" refers to Employee and "debtor" refers to Tekelec
and all Releasees as defined in Paragraph 4 above.

6. Covenant Not to Sue on Matters Released. Employee covenants that he will not
make, assert or maintain against any person or entity that Employee has released
in this Agreement, any claim, demand, action, cause of action, suit or
proceeding arising out of or in connection with the matters herein released,
including but not limited to any claim or right under the ADEA, the OWBPA, or
any other federal or state statute or regulation. Employee represents and
warrants that he has not assigned or transferred, purported to assign or
transfer, and will not assign or transfer, any matter or claim herein released.
Employee represents and warrants that he knows of no other person or entity
which claims an interest in the matters or claims herein released. Employee
agrees to, and shall at all times, indemnify and hold harmless each person and
entity that Employee has released in this Agreement against any claim, demand,
damage, debt, liability, account, action or cause of action, or cost or expense,
including attorneys' fees, resulting or arising from any breach of the
representations, warranties and covenants made



Jay Whitehirst

3

Initials _____
_____





herein.

7. 401(k) Plan. Employee's vested benefits under the Tekelec 401(k) Plan will be
distributed to Employee in accordance with the terms of the Plan and applicable
law. Tekelec will accelerate the vesting of any contributions made by Tekelec
with respect to Employee that have not vested because Employee has not attained
five years of service as of the Termination Date.

8. Stock Options. Employee's rights with respect to stock options issued to
Employee shall be in accordance with the applicable stock option plan pursuant
to which such option(s) were granted, the stock option agreement(s) executed by
Employee, and applicable securities laws.

9. Proprietary Information, Confidential Information and Trade Secrets. Employee
hereby recognizes, acknowledges and agrees that Tekelec is the owner of
proprietary rights in certain confidential sales and marketing information,
programs, tactics, systems, methods, processes, compilations of technical and
non-technical information, records and other business, financial, sales,
marketing and other information and things of value. To the extent that any or
all of the foregoing constitute valuable trade secrets and/or confidential
and/or privileged information of Tekelec, Employee hereby further agrees as
follows:

(a) That, except with prior written authorization from Tekelec's CEO, for
purposes related to Tekelec's best interests, he will not directly or indirectly
duplicate, remove, transfer, disclose or utilize, nor knowingly allow any other
person to duplicate, remove, transfer, disclose or utilize, any property,
assets, trade secrets or other things of value, including, but not limited to,
records, techniques, procedures, systems, methods, market research, new product
plans and ideas, distribution arrangements, advertising and promotional
materials, forms, patterns, lists of past, present or prospective customers, and
data prepared for, stored in, processed by or obtained from, an automated
information system belonging to or in the possession of Tekelec which are not
intended for and have not been the subject of public disclosure. Employee agrees
to safeguard all Tekelec trade secrets in his possession or known to him at all
times so that they are not exposed to, or taken by, unauthorized persons and to
exercise his reasonable efforts to assure their safekeeping. This subsection
shall not apply to information that as of the date hereof is, or as of the date
of such duplication, removal, transfer, disclosure or utilization (or the
knowing allowing thereof) by Employee has (i) become generally known to the
public or competitors of Tekelec (other than as a result of a breach of this
Agreement); (ii) been lawfully obtained by Employee from any third party who has
lawfully obtained such information without breaching any obligation of
confidentiality; or (iii) been published or generally disclosed to the public by
Tekelec. Employee shall bear the burden of showing that any of the foregoing
exclusions applies to any information or materials.



Jay Whitehirst

4

Initials _____
_____



(b) That all improvements, discoveries, systems, techniques, ideas, processes,
programs and other things of value made or conceived in whole or in part by
Employee with respect to any aspects of Tekelec's current or anticipated
business while an employee of Tekelec are and remain the sole and exclusive
property of Tekelec, and Employee has disclosed all such things of value to
Tekelec and will cooperate with Tekelec to insure that the ownership by Tekelec
of such property is protected. All of such property of Tekelec in Employee's
possession or control, including, but not limited to, all personal notes,
documents and reproductions thereof, relating to the business and the trade
secrets or confidential or privileged information of Tekelec has already been,
or shall be immediately, delivered to Tekelec.

(c) Employee further acknowledges that as the result of his prior service as an
officer and employee of Tekelec, he has had access to, and is in possession of,
information and documents protected by the attorney-client privilege and by the
attorney work product doctrine. Employee understands that the privilege to hold
such information and documents confidential is Tekelec's, not his personally,
and that he will not disclose the information or documents to any person or
entity without the express prior written consent of the CEO or Board of Tekelec
unless he is required to do so by law.



(d) Employee's obligations set forth in this Paragraph 9 and its subsections
shall be in addition to, and not instead of, Employee's obligations under the
written Nondisclosure Agreement executed by Employee, a copy of which is
attached as Exhibit 1.

(e) Employee hereby acknowledges and agrees that the services rendered by him to
Tekelec in the course of his prior employment as an officer were of a special
and unique character, and that breach by him of any provision of the covenants
set forth in this Paragraph 9 will cause Tekelec irreparable injury and damages.
Employee expressly agrees that Tekelec shall be entitled, in addition to all
other remedies available to it whether at law or in equity, to injunctive or
other equitable relief to secure their enforcement.

10. Prohibition Against Disparagement. Employee agrees that for a period of two
years following the Effective Date any communication, whether oral or written,
made by him or on his behalf to any person or entity which in any way relates to
Tekelec (or any of its subsidiaries) or to Tekelec's or any of its subsidiaries'
directors, officers, management or employees: (a) will be truthful; and (b) will
not, directly or indirectly, criticize, disparage, or in any manner undermine
the reputation or business practices of Tekelec or its directors, officers,
management or employees. The only exceptions to this Paragraph 10 shall be:
(a) truthful statements privately made to (i) Tekelec's CEO or CFO, (ii) any
member of Tekelec's Board, (iii) Tekelec's auditors, (iv) inside or outside
counsel of Tekelec, (v) Employee's counsel or (vi) Employee's spouse;
(b) truthful statements lawfully compelled and made under oath in connection
with a court or government administrative proceeding; and (c) truthful
statements made to specified persons upon and in compliance with prior written
authorization from



Jay Whitehirst

5

Initials _____
_____





Tekelec's CEO or Board to Employee directing him to respond to inquiries from
such specified persons.

11. Cooperation. Employee agrees that for a period of five years commencing with
the Effective Date he will cooperate fully and reasonably with Tekelec in
connection with any future or currently pending matter, proceeding, litigation
or threatened litigation: (1) directly or indirectly involving Tekelec (which,
for purposes of this Paragraph 11, shall include Tekelec and each of its current
and future subsidiaries, successors or permitted assigns); or (2) directly or
indirectly involving any director, officer or employee of Tekelec (with regard
to matters relating to such person(s) acting in such capacities with regard to
Tekelec business). Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Tekelec's expense for reasonable, pre-approved out-of-pocket
travel costs plus a daily fee of $1000 for each full or partial day during which
Employee makes himself so available, in any action as reasonably requested by
the CEO, CFO or the Board of Directors. Employee further agrees to immediately
notify Tekelec's CEO in writing in the event that he receives any legal process
or other communication purporting to require or request him to produce
testimony, documents, information or things in any manner related to Tekelec,
its directors, officers or employees, and that he will not produce testimony,
documents, information or other things with regard to any pending or threatened
lawsuit or proceeding regarding Tekelec without giving Tekelec prior written
notice of the same and reasonable time to protect its interests with respect
thereto. Employee further promises that when so directed by the CEO or the Board
of Directors, he will make himself available to attend any such legal proceeding
and will truthfully respond to any questions in any manner concerning or
relating to Tekelec and will produce all documents and things in his possession
or under his control which in any manner concern or relate to Tekelec.

12. Amendments. This Agreement can be changed, added to, or waived only in
writing, signed by both parties to this Agreement.

13. Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Paragraph 13 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, it shall be construed to
be limited or reduced so as to be enforceable to the maximum extent allowed by
applicable law, and if such construction shall not be feasible, then such
provision shall be deemed to be deleted, and all other provisions of this
Agreement shall remain in full force and effect.

14. Non-Admissions. Tekelec makes this Agreement to provide additional
assistance to Employee and to avoid the cost of defending against any possible
claim. By offering or making this Agreement, Tekelec does not admit that it has
done anything wrong.



Jay Whitehirst

6

Initials _____
_____





15. Arbitration. Any dispute or claim asserted by Employee or Tekelec regarding
this Agreement, including its enforceability, or any issue or claim arising out
of or relating to Employee's employment or termination of employment
("arbitrable dispute") shall be resolved by an experienced employment
arbitrator, selected in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association, as the exclusive
remedy for such dispute. The award of the arbitrator can be enforced by either
party in any court with jurisdiction. This agreement to arbitrate includes
claims against any of the Releasees described in Paragraph 4 above. Tekelec
shall be responsible for paying the costs of arbitration, including the
administrative fees of the American Arbitration Association and the arbitrator's
fees. Should either party to this Agreement ever pursue any arbitrable dispute
by any method other than said arbitration, the responding party shall be
entitled to recover from the initiating party all damages, costs, expenses and
attorneys' fees incurred as a result of such action.

16. No Other Promises or Representations. Employee acknowledges and agrees that
his sole entitlement to compensation, payments of any kind, monetary and
nonmonetary benefits and perquisites with respect to his Tekelec relationship
(as an officer and employee) is as set forth in this Agreement, applicable stock
option agreements, COBRA, Tekelec Indemnification Agreement dated April 8, 2005
by and between Tekelec and Employee, and the Tekelec 401(k) plan. Any other
promises or expectations are hereby superseded in their entirety.

17. Independent Legal Advice. Employee acknowledges that he has not been
entitled to or has not in fact relied upon the legal or other advice of Tekelec,
its employees or representatives, or Tekelec's legal counsel in entering into
this Agreement. Without limiting the generality of the foregoing, Employee
acknowledges that he has been encouraged to obtain independent advice concerning
the tax consequences of the benefits payable under this Agreement including Code
Section 409A, and that while both parties have cooperated in an effort to
minimize any adverse tax consequences, Tekelec has not made any representations
regarding, nor indemnified Employee with respect to any tax liabilities that may
be imposed on him.

18. 409A Compliance.

(a) Retention and Incentive Package Superseded. The parties intend that this
Agreement shall constitute an amendment to the Retention and Incentive Package
dated November 10, 2006 for the purpose of addressing Code Section 409A,
effective retroactively to November 10, 2006.

(b) Construction in Accordance with Code Section 409A. The parties agree that
this Agreement shall be administered in good faith in compliance with Code
Section 409A,



Jay Whitehirst

7

Initials _____
_____



and applicable guidance thereunder, with respect to any amounts treated as
compensation deferred after December 31, 2004. The parties intend that the terms
of this Agreement be construed in a manner consistent with Code Section 409A and
in a manner that will not result in amounts being included in Employee's income
pursuant to Section 409A(a)(1)(A) of the Code, or that would result in the
imposition of any additional tax or interest charge pursuant to Section
409A(a)(1)(B) of the Code.

(c) Tekelec and Employee agree to cooperate to the extent reasonably necessary
(without unreasonable cost or burden to Tekelec) to prevent amounts payable
hereunder from being included in Employee's income pursuant to Section
409A(1)(A) of the Code or being subject to any additional tax or interest charge
pursuant to Section 409A(a)(1)(B) of the Code, provided that there shall be no
change in the value of Employee's compensation or benefits hereunder or in
Tekelec's costs or administrative burdens in fulfilling its obligations under
the applicable plan, agreement or arrangement.

19. Compliance with Older Workers Benefit Protection Act. In accordance with the
requirements of the Older Workers Benefit Protection Act of 1990, Tekelec and
Employee acknowledge as follows:

(a) Employee was offered this Agreement on April 20, 2007, and given a period of
forty-five (45) days to consider whether to sign it. Employee understands that
Employee can use as much or little of that period as Employee chooses, and
Employee has freely elected to execute the Agreement on the date set forth
below.

(b) Employee is encouraged to consult with an attorney before signing this
Agreement.

(c) Employee may revoke this Agreement within seven (7) days of Employee's
signing it. Revocation can be made by delivering a written notice of revocation
to the attention of Judith Barnett, Dir HR Tekelec, 5200 Paramount Parkway,
Morrisville, North Carolina 27560. For the revocation to be effective, written
notice must be received no later than the close of business on the seventh
calendar day after Employee signs this Agreement. If Employee revokes this
Agreement, Employee will not receive the completion bonus described in Paragraph
2 above.



Jay Whitehirst

8

Initials _____
_____



(d) Employee is among a group of Tekelec employees who are receiving
compensation in connection with the closing of the SSG Transaction. As required
by law, the ages and affected classifications of employees who are eligible and
ineligible for severance benefits or other compensation in connection with the
closing of the SSG Transaction are set forth in Attachment 1.

JAY WHITEHURST

____________________________________
Signature

 

Date Signed__________________________

TEKELEC

____________________________________
Signature
Name: ______________________________
Title: ____________________________
Date ________________________________



Jay Whitehirst

9

 





Exhibit 1

Confidentiality and Non-Disclosure Agreement
(attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Jay Whitehirst

10

Initials _____
_____





Attachment 1

Classifications and Ages of Employees Eligible/Ineligible for Compensation in
Connection with the Closing of the SSG Transaction



 

 

 

 

 

 

 

 

 

 

 

 

 

 



Jay Whitehirst

11

Initials _____
_____



